DETAILED ACTION Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 3, 6 – 14 and 17 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al. (6,904,801 – See IDS dated 12/10/20, hereinafter Bridges).  	Regarding claim 1, Bridges discloses an apparatus comprising a rack 1 by the at least one shelf, wherein the at least one sensor is adjustable and repositionable via supports or arms 4 due to the adjustment and repositioning of a respective shelf (See Col. 3, lines 9 – 28). 	Regarding claim 2, at least one arm portion 4 is movably mounted to the rack, and wherein the at least one sensor is mounted to at least a portion of the arm portion (See Fig. 1). 
 	Regarding claim 3, at least one force sensor (See Col. 3, lines 35 – 45) is provided with the standing platform so as to measure one or more separate loads applied thereto.  
 	Regarding claim 6, at least two arm portions 4 are movably mounted on opposite sides of the at least one shelf 2, wherein the arm portions are adjustable due to the adjustment and repositioning of a respective shelf (See Fig. 1). 	Regarding claim 7, the arm portions 4 are adjustable between a substantially horizontal orientation and a substantially vertical orientation due to the adjustment and repositioning of a respective shelf (See Fig. 1). 	Regarding claim 8, a control system (not shown) is connected to the at least one sensor and an electronic device 8 is connected to the sensor, wherein data output from the at least one sensor is received by the control system, and wherein the control system outputs the data to the electronic device (See Col. 3, lines 22 – 29). 	Regarding claim 9, the electronic device receives the data from the control 
 	Regarding claim 10, the method and apparatus comprises a rack 1 comprising at least one shelf 2 and a standing platform 10 generally positioned on a ground surface near the rack, at least one sensor 3 mounted to at least a portion of the rack, a control module (not shown) connected to the at least one sensor, and an electronic device 8 connected with the control module, the electronic device comprising an application such that data from the at least one sensor can be collected, processed, calculated and displayed on the electronic device (See Col. 3, lines 9 – 28 and 57 – 67 and Col. 4, lines 1 – 12).
 	Regarding claim 11, a server or database for collecting and storing data obtained from the at least one sensor and the database is connected to the network so as to provide a channel of communication between the server and the control module such that data can be sent and received therebetween (See Col. 3, lines 22 – 29 and Col. 4, lines 4 – 12).
 	Regarding claim 12, the lifting box 12 comprises at least one grasping handle and a retaining area such that one or more weights or weighted objects can be contained therein (See Col. 3, lines 35 – 66).
 	Regarding claim 13, a second electronic device is coupled with at least a portion of the lifting box, the second electronic device configured to communicate with the control module (See Col. 3, lines 34 – 67 and Col. 4, lines 1 – 3).  
 	Regarding claim 18, the method and apparatus comprises a standing area or platform 10, one or more height-adjustable shelves 2, and at least one arm support member 4, the arm support member comprising a sensor 3 mounted thereto, a lifting box 12 is provided that is lifted by a user, the arm support member and attached sensor are adjusted so that a user lifting the lifting box from a ground surface to a desired height does not unintentionally trigger the sensor during lifting, the at least one arm support member is adjustable between a generally horizontal orientation and a generally vertical orientation, at least one lift is performed, wherein a user lifts the lifting box from the standing area to a desired height, and the sensor captures the user's lift movement so as to provide data related to the time at which the user both begins and completes the lift (See Col. 3, lines 9 – 66 and Col. 4, lines 1 – 3).
 	Regarding claim 19, a control module (not shown) is provided for collecting the data from the at least one sensor (See Col. 3, lines 22 – 28 and 35 – 45 and Col. 4, lines 1 – 12).  	Regarding claim 20, an electronic device 8 is provided for collecting the data from the at least one sensor (See Col. 3, lines 22 – 28 and 35 – 45 and Col. 4, lines 1 – 12). 
Allowable Subject Matter
5. 	Claims 4, 5, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the arm portion generally extends outwardly from the rack or shelf nearby, and wherein the arm portion comprises a fastener so as to provide adjustability to the same between the substantially horizontal orientation and the substantially vertical orientation” (referring to claim 4) and “at least one arm portion is movably mounted to the rack and configured to both traverse between the expanded and retracted configurations and pivot between a substantially horizontal orientation and a substantially vertical orientation” (referring to claim 5) in combination with the other limitations presented in claim 1 and “the at least one sensor that is mounted to at least a portion of the rack comprises a 3D capture sensor, the 3D capture sensor being in communication with the second electronic device such that the position of the second electronic device and lifting box thereof relative to the position of the 3D capture sensor, in three-dimensional space, can be captured in real time” (referring to claim 15) and “the second electronic device can obtain its position in three-dimensional space relative to .

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8. 	Padgett (2020/0222760) discloses an exercise management and reporting system.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/24/22